NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 21 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

I. T., by and through his parents Renee and      No.   14-16036
Floyd T.,
                                                 D.C. No.
                Plaintiff-Appellant,             1:11-cv-00676-LEK-KSC

 v.
                                                 MEMORANDUM*
DEPARTMENT OF EDUCATION, STATE
OF HAWAII,

                Defendant-Appellee.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                             Submitted June 16, 2017**
                                Honolulu, Hawaii

Before: FISHER, PAEZ, and NGUYEN, Circuit Judges.

      I.T. appeals the district court’s orders reducing attorney’s fees for limited

success and reducing counsel’s requested hourly rate to $300. We have

jurisdiction under 28 U.S.C. § 1291, we review for an abuse of discretion, see


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes that this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
Schwarz v. Sec’y of Health & Human Servs., 73 F.3d 895, 900 (9th Cir. 1995), and

we affirm.

      1. The district court did not abuse its discretion by reducing both fee

motions by twenty percent. In Individuals with Disabilities Education Act

(“IDEA”) cases, district courts may reduce attorney’s fees based on the plaintiff’s

“degree of success” in the litigation. Aguirre v. L.A. Unified Sch. Dist., 461 F.3d

1114, 1119-21 (9th Cir. 2006). I.T.’s success in this case was clearly limited,

given that he prevailed on only “one narrow issue”—the lack of speech-language

services in two individualized education plans—and obtained only thirteen percent

of the relief he requested. See Hensley v. Eckerhart, 461 U.S. 424, 440 (1983) (“A

reduced fee award is appropriate if the relief, however significant, is limited in

comparison to the scope of the litigation as a whole.”). The district court

thoroughly explained its reductions, devoting several pages to the limited success

analysis. See, e.g., Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir.

2008) (“When the district court makes its award, it must explain how it came up

with the amount. The explanation need not be elaborate, but it must be

comprehensible.”). Accordingly, the district court did not abuse its discretion in

reducing the fee motions by twenty percent for limited success.

      2. The district court also did not abuse its discretion by reducing counsel’s

requested hourly rate to $300. The “IDEA requires that any fee award ‘be based


                                          2
on rates prevailing in the community in which the action or proceeding arose for

the kind and quality of services furnished.’” Beauchamp v. Anaheim Union High

Sch. Dist., 816 F.3d 1216, 1224 (9th Cir. 2016) (quoting 20 U.S.C. §

1415(i)(3)(C)). I.T.’s request for a $400 rate here is largely predicated on a 2013

decision by the Hawaii Supreme Court, Kaleikini v. Yoshioka, 304 P.3d 252 (Haw.

2013). But that case, in stark contrast to the case here, involved claims against the

City and County of Honolulu and the State of Hawaii for failing to conduct an

archaeological inventory survey on a transit rail project. Id. at 256. Even if that

case were on point, however, this one case alone did not establish the prevailing

rate in the community for similar work performed by attorneys of comparable skill,

experience, and reputation. See, e.g., Trevino v. Gates, 99 F.3d 911, 924-25 (9th

Cir. 1996). Moreover, we recently affirmed an hourly rate of $285 for a similar

IDEA case in Hawaii. See Sam K. ex rel. Diane C. v. Hawaii Dep’t of Educ., 788

F.3d 1033, 1040-41 (9th Cir. 2015). Accordingly, the district court did not abuse

its discretion in finding that an hourly rate of $300 was consistent with prevailing

rates in the community.

      AFFIRMED.




                                          3